DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1 and 14 recite the limitation "the primary attachment mechanism" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (US-1,405,052).
 	Maher shows a haul line assembly comprising a primary rope (10) having a proximal attachment mechanism (11) and a distal attachment mechanism (12), a secondary rope (14) attached to the primary rope at a first end (15) and having a secondary attachment mechanism (16) at a second end, and a securing mechanism (17) that is capable or “configured” to receive the second attachment mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US-1,405,052) in view of Williams (US-9,873,005).
 	Maher’s primary rope is not disclosed as including a reflective component as called for in claim 5 of the instant application.
 	However, Williams shows a carrying strap assembly wherein a reflective material can be sewn onto the strap (14) or painted/coated on the strap (see col. 6, lines 14-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective component on the Maher primary rope, as taught by Williams, in order to make the rope more visible when operating in a dark environment.
 	Regarding claims 3 and 4, depending on the size of the object to be handled, the resulting primary rope could obviously be constructed between 30-35 feet in length in order to adequately secure one or more objects of a certain size as they are lifted.

Claim(s) 3, 4, and 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US-1,405,052) in view of Belzner et al. (US-2017/0150804).
 	The patent to Maher does not disclose its ropes as being formed of paracord as called for in claim 6.
	The Belzner et al. publication describes the wide-spread common use of paracord in any application where lightweight yet strong cordage is needed (see paragraph [0002]).
 	Accordingly, it would have obvious to a person having ordinary skill in the art to construct the primary and/or secondary rope of the Maher haul line assembly out of paracord, as taught by Belzner et al., in order to create a lightweight and durable product.
 	Regarding claims 3 and 4, depending on the size of the object to be handled, the resulting primary rope could obviously be constructed between 30-35 feet in length in order to adequately secure one or more objects of a certain size as they are lifted.

Allowable Subject Matter
Claims 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Specification
The disclosure is objected to because of the following informalities:  In paragraph [0017], line 4, it appears that reference number “104” should be changed to –106--, and in paragraph [0018], line 7, it appears that number “120” (second occurrence) should be changed to –122--.  
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanders (US-9,277,744) shows a haul line assembly wherein a securing mechanism (28) is provided for receiving secondary attachment mechanisms on the ends of secondary tethers after they are detached from an item (see Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/21/2022